Citation Nr: 0816334	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-32 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
December 2003.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
of the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 2007, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

In August 2007, the Board remanded this issue for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.


FINDING OF FACT

A psychiatric disability was not present until more than one 
year after the veteran's discharge from active duty, is not 
etiologically related to service, and was not caused or 
permanently worsened by service-connected disability.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
active duty, its incurrence or aggravation during such 
service may not be presumed, and it is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for an acquired 
psychiatric disorder.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that she submit any pertinent evidence in her 
possession, by letter mailed in October 2004, prior to the 
initial adjudication of this claim.  Although the veteran was 
not provided notice with respect to the disability rating or 
effective date element of the claim until October 2006, after 
the initial adjudication of the claim, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for 
psychiatric disability.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claims 
was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  In a brief 
submitted in April 2008, the veteran's representative argues 
that the February 2008 VA examination report is inadequate 
and noncompliant with the Board's August 2007 Remand 
directives.  Specifically, the representative contends that 
the language used by the examiner connotes use of the wrong 
legal standard for evidence under the benefit of the doubt 
doctrine.  See 38 C.F.R. § 3.102 (2007).  The Board observes, 
however, that a complete mental status examination was given 
after a review of the claims file and discussion of pertinent 
service and medical history.  The opinion rendered thereafter 
contains all the information required for a determination to 
be made on the merits of the veteran's claim, and the Board 
finds that it is sufficient.  In addition, responding to 
contentions of a personal assault raised by the veteran at 
her February 2007 hearing, the veteran was sent August 2007 
correspondence that included a form for the veteran to 
complete regarding the specific information such as the time 
and place of the alleged incident.  See 38 C.F.R. 
§ 3.304(f)(3) (2007).  This form included notice that 
evidence from sources other than service records may 
constitute credible supporting evidence of a stressor.  The 
veteran filled out and returned the form, and it was of 
record at the time of her February 2008 VA examination.  
Apart from this, neither the veteran nor her representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of this claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where a veteran served continuously for 90 days or more 
during a period of war and manifests a psychosis to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the issue of secondary service 
connection, the record must contain medical evidence of a 
current disability and medical evidence of a nexus between 
the current disability and a service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In correspondence received in August 2004, the veteran's 
representative requested service connection for a psychiatric 
disability, claimed as secondary to her service-connected 
uterine fibroids, ovarian cysts and colon polyp removal 
residuals.

The veteran testified at her February 2007 video conference 
hearing that she underwent stress during military service.  
While she stated she did not participate in combat, she did 
contend that mistreatment from military personnel, combined 
with the rigors of service in Iraq, somehow played a role in 
the development of her current psychiatric disability.  She 
also reported as much as three incidents of sexual abuse, to 
include touching, during her tour in Iraq.

At the outset, the Board notes that the medical evidence of 
record, to include a February 2004 VA initial evaluation for 
PTSD, does not show a diagnosis of PTSD.  At the veteran's 
most recent February 2008 VA examination, the examining 
psychiatrist found that the veteran did not meet criterion A 
for PTSD and does not meet the symptom criteria for PTSD.  
The examiner noted the veteran's complaint of having been 
groped by a superior officer, and her account of not having 
reported this incident for fear of getting the officer in 
trouble.  In consideration of all the veteran's contentions, 
the examiner found that the hardships described by the 
veteran were consistent with military service and did not 
involve actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others.  She 
added that the veteran's responses did not involve intense 
fear, helplessness or horror.  The examiner also said that 
the veteran was not describing symptoms consistent with PTSD.  
Accordingly, the Board concludes that the evidence 
establishes that the veteran does not have PTSD.

Service medical records include a note from August 2000 where 
the veteran was found to have a "depressed mood/depression" 
based on her complaints of fatigue and objective findings of 
a flat affect and poorly maintained uniform.  An undated 
outpatient note describes the veteran as emotional and 
indicates that the veteran was having gynecological problems.  
An outpatient noted dated in September 2003 indicates that 
the veteran was weepy and worried, and required reassurance.  
At the veteran's October 2003 separation examination, she 
complained of anxiety and depression, but her psychiatric 
status was found to be normal on clinical evaluation.  

As discussed briefly above, the veteran underwent a VA intake 
examination in February 2004.  She was reportedly a full time 
student who was unemployed and seeking work.  The veteran was 
issued a battery of psychological tests including the 
Pittsburgh War Stress Test, the Beck Depression Inventory, 
and the Mississippi Scale for Combat-Related Post-traumatic 
Stress Disorder.  Based on the veteran's complaints, 
psychological testing, and a complete mental status 
examination, the veteran was diagnosed with an adjustment 
disorder with depressed mood.  The examiner stated that the 
condition was mild and temporary.   

Outpatient notes from February 2004 indicate that the veteran 
was accorded individual therapy and diagnosed with and 
adjustment disorder with depressive and anxious features, as 
well as premenstrual syndrome.

In March 2004 the veteran underwent a VA general medical 
examination.  Her claims file was reviewed and pertinent 
service and medical history was discussed.  A history of 
treatment for anxiety and depression was noted but this was 
not discussed further.

A July 2004 note described problems with the veteran's mood 
and menstrual problems.  The veteran reported discontinuing 
her use of Prozac and discontinuation of visits to her 
psychologist.  She described symptoms of fatigue, 
irritability, and a lack of motivation, associated with her 
menstrual cycle.  After a physical examination, the veteran 
was diagnosed with premenstrual dysphoric disorder and 
uterine fibroids.

A March 2005 VA outpatient note includes a depression screen 
that was negative.  Another note from the following day 
includes a more comprehensive evaluation and a diagnosis of 
depression.  April 2005 outpatient notes indicate an improved 
mood.  In May 2005 the veteran reported that she was 
frustrated with premenstrual symptoms and desired a 
hysterectomy.

The veteran was accorded a VA examination in February 2008.  
Her claims file was reviewed and pertinent service and 
medical history was discussed.  After noting the veteran's 
complaints and performing a comprehensive physical 
examination, the examining psychiatrist diagnosed the veteran 
with an adjustment disorder with depressed mood, chronic.  
Based on consideration of the evidence of record, the 
examiner opined that the veteran's feelings of depression are 
related to situational factors that have been chronic since 
the veteran's return from service.  These include the fact 
that the veteran was living with her mother and unable to 
find suitable employment.  Notably, the examiner pointed out 
that the veteran believed she would feel much better if she 
found suitable employment.  Based upon this, the examiner 
stated that the veteran's adjustment disorder cannot clearly 
be said to be etiologically related to military service.  The 
examiner found there was not a 50 percent or better 
probability that the veteran's adjustment disorder was 
related to military service or caused or chronologically 
worsened by a service-connected disability.

While the veteran complained of depression in service, her 
psychiatric status was found to be normal on the examination 
for discharge from service.  The post-service medical 
evidence indicates that she currently suffers from an 
adjustment disorder.  While this disorder is characterized as 
chronic, the February 2008 VA examiner has opined that it is 
not related to her military service.  There is no competent 
evidence relating her adjustment disorder to any of the 
physical disabilities for which service connection has been 
established, and the February 2008 examiner says that it is 
not.  Without competent evidence linking the veteran's 
currently diagnosed adjustment disorder to her military 
service or a service-connected disability, service connection 
is not in order.

In making this determination, the Board has considered the 
veteran's contentions that her current psychiatric disability 
is related to service or a service-connected disability.  
However, nothing on file shows the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, her contentions cannot 
constitute competent medical evidence.  

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against this 
claim.


ORDER

Service connection for psychiatric disability, to include on 
a secondary basis, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


